DETAILED ACTION
Claims 1-4, 8, 11, 13, 16, 18, and 20 are amended. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry et al. (US 2017/0315782 A1; hereinafter Chaudhry) in view of Govindaraju (US 2019/0163616 A1) and XXX.

With respect to claim 1, Chaudhry teaches: A method (see e.g. Chaudhry, Fig. 2) comprising: 
receiving, from a computing device (see e.g. Chaudhry, Fig. 1: “Computing Device 102”) of a developer (see e.g. Chaudhry, paragraph 42: “a developer may access workflow designer 106 by interacting with an application at computing device 102 that is capable of accessing a network-based application, such as by interacting with browser 136”; and Fig. 1) associated with an application (see e.g. Chaudhry, paragraph 33: “development of applications in the form of workflows. In the following description, a person that develops an application using the techniques described herein may be referred to as a "developer"”; and paragraph 42: “create applications in the form of workflows”), a request to integrate a functionality (see e.g. Chaudhry, paragraph 43: “workflow steps”) of the application (see e.g. Chaudhry, paragraph 43: “developer may insert and sequence a plurality of workflow steps”) into a group-based communication system (see e.g. Chaudhry, paragraph 36: “a workflow development system 100… includes a computing device 102, storage 104, a first network-based application 124A, a second network-based application 124B, and a server 134”; and Fig. 1) via an application extension (see e.g. Chaudhry, Fig. 1: “Workflow Designer GUI 116”; paragraph 80: “embed a user interface (e.g., workflow designer GUI 116) of a workflow development application (e.g., workflow designer 106) into a user interface of a software application 124A”; and Fig. 11), …further wherein the functionality is associated with one or more first steps to be integrated in a to-be-generated workflow (see e.g. Chaudhry, paragraph 43: “Workflow designer GUI 116 may be interacted with by a developer to select and configure workflow steps into a workflow”; and paragraph 42: “create applications in the form of workflows”) of the group-based communication system (see e.g. Chaudhry, paragraph 43: “workflow designer 106 includes a UI generator 110 and a workflow logic generator 112. UI generator 110 is configured to transmit workflow GUI information 140 (e.g., one or more web pages, image content, etc.) to browser 136 to be displayed as workflow designer GUI 116 within browser window 114 in display screen 108. Workflow designer GUI 116 may be interacted with by a developer to select and configure workflow steps into a workflow. For example, the developer may insert and sequence a plurality of workflow steps in workflow designer GUI 116, with one or more of the steps being associated with a local or network-based application”; and Fig. 1); 
causing a user interface (see e.g. Chaudhry, Fig. 4) to be presented via a computing device (see e.g. Chaudhry, Fig. 1: “Computing Device 102”) of a user (see e.g. Chaudhry, paragraph 33: “developer may also be considered a "user" of the workflow development system”) associated with the group-based communication system (see e.g. Chaudhry, paragraph 43: “transmit workflow GUI information 140 (e.g., one or more web pages, image content, etc.) to browser 136 to be displayed as workflow designer GUI 116 within browser window 114 in display screen 108”; paragraph 45: “FIG. 4 is a block diagram of display screen 108, illustrating an example of workflow designer GUI 116 displayed in browser window 402 on display screen 108”; and Fig. 1, 4), wherein the user interface comprises a plurality of user interface elements representative of a plurality of selectable steps (see e.g. Chaudhry, paragraph 43: “Workflow designer GUI 116 may be interacted with by a developer to select and configure workflow steps”; paragraph 51: “step selector 306 may enable the developer to select workflow steps”), and wherein one or more selectable steps of the plurality of selectable steps are associated with the one or more first steps associated with the application to be integrated in the to-be-generated workflow (see e.g. Chaudhry, paragraph 43: “Workflow designer GUI 116 may be interacted with by a developer to select and configure workflow steps into a workflow. For example, the developer may insert and sequence a plurality of workflow steps in workflow designer GUI 116, with one or more of the steps being associated with a local or network-based application”); 
determining that the user interface is searchable (see e.g. Chaudhry, paragraph 51: “step selector 306 may enable the developer to select workflow steps for inclusion in the workflow… step selector 306 may display a menu of workflow steps, a scrollable and/or searchable list of available workflow steps, or may provide the workflow steps in another manner, and may enable the developer to select any number of workflow steps from the list for inclusion in the workflow”), such that the one or more first steps and one or more second steps associated with one or more related source applications different from the application (see e.g. Chaudhry, paragraph 52: “a step that is associated with a local application, such as Microsoft® Outlook®, or a network-based application, such as Facebook®”; and paragraph 58: “workflow steps may be associated with network-based applications mentioned elsewhere herein or otherwise known (e.g., Dropbox®), and/or with local applications mentioned elsewhere herein or otherwise known (e.g., Microsoft® Outlook®)”) are searchable (see e.g. Chaudhry, paragraph 52: “step selector 306 may enable a developer to select a step that is associated with a local application, such as Microsoft® Outlook®, or a network-based application, such as Facebook®”; and paragraph 58: “select workflow step 502 from a list or library of workflow steps, a template gallery, or elsewhere. A list, library, or gallery may include any number of workflow steps. The workflow steps may be associated with network-based applications mentioned elsewhere herein or otherwise known (e.g., Dropbox®), and/or with local applications mentioned elsewhere herein or otherwise known (e.g., Microsoft® Outlook®). Each workflow step is configured to be plugged into the workflow. Each workflow step is configured with the appropriate logic and/or interface(s) to perform its respective function(s), which may include communicating with a local or remote application”);
receiving, from the computing device of the user, a selection of a user interface element of the plurality of user interface elements (see e.g. Chaudhry, paragraph 43: “Workflow designer GUI 116 may be interacted with by a developer to select and configure workflow steps into a workflow”; paragraph 48: “step 406C may have been subsequently added (e.g., via selection from a menu or other list of workflow steps”; paragraph 58: “a developer is enabled to select workflow step 502 from a list or library of workflow steps, a template gallery, or elsewhere”; and Fig. 5-8), wherein the user interface element corresponds to a step of the one or more first steps (see e.g. Chaudhry, paragraph 43: “a developer to select and configure workflow steps into a workflow”; and paragraph 58: “a developer is enabled to select workflow step 502); and 
adding the step to a workflow (see e.g. Chaudhry, paragraph 43: “configure workflow steps into a workflow”; paragraph 48: “step 406C may have been subsequently added”) by associating a portion of application extension data (see e.g. Chaudhry, paragraph 53: “determine the configuration of the workflow step, including all of its input parameters… enter input data into a text input box or other data entry element to configure (e.g., specify an input parameter of) a workflow step”) and a trigger event identifier (see e.g. Chaudhry, paragraph 59: “workflow step 502 may be considered a trigger step”; and paragraph 102: “workflow step 1502 may be thought of as a trigger step, since it is activated at runtime by the occurrence of a triggering event”) associated with the step with the workflow (see e.g. Chaudhry, paragraph 59: “the developer has interacted with step 502 (e.g., by mouse click, etc.) to cause step configuration UI generator 310 to generate a UI for configuration of step 502… workflow step 502 is configured to perform monitoring to determine if a file has been created in a particular folder identified by the developer in a text input box (e.g., by typing, clicking on a navigator indicated by ". . . ", etc.). When workflow step 502 determines that a file has been added to the indicated folder, a workflow step following workflow step 502 is triggered. Thus, workflow step 502 may be considered a trigger step”; paragraph 102: “First workflow step 1502 may be thought of as a trigger step, since it is activated at runtime by the occurrence of a triggering event”; and Fig. 6, 15).
Chaudhry does not but Govindaraju teaches:
wherein the request (see e.g. Govindaraju, paragraph 80: “a routine “code change” that represents the code-change-check-in process used by developers to input code modifications”) comprises a user identifier associated with the developer (see e.g. Govindaraju, paragraph 80: “routine “code change” receives… additional information, including… the developer's identity”) or the computing device of the developer, and
Chaudhry and Govindaraju are analogous art because they are in the same field of endeavor: application development by integrating functions into the application workflow. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudhry with the teachings of Govindaraju. The motivation/suggestion would be to provide a more accurate change tracking mechanism for the developers; thus improving the overall application development process.

With respect to claim 2, Chaudhry as modified teaches: The method as claim 1 recites, further comprising in response to receiving the request, causing an input user interface to be presented via the computing device of the developer (see e.g. Chaudhry, paragraph 43: “Workflow designer GUI 116 may be interacted with by a developer to select and configure workflow steps into a workflow”; paragraph 53: “a UI that enables the developer to type, navigate to, use a pull-down menu, or otherwise enter input data”; and Fig. 4-8), wherein the input user interface is configured to receive an input associated with the application extension data associated with the application extension (see e.g. Chaudhry, paragraph 53: “determine the configuration of the workflow step, including all of its input parameters… a UI that enables the developer to type, navigate to, use a pull-down menu, or otherwise enter input data into a text input box or other data entry element to configure (e.g., specify an input parameter of) a workflow step”), wherein the application extension data comprises one or more input variables associated with the one or more first steps (see e.g. Chaudhry, paragraph 53: “input parameters… enter input data into a text input box or other data entry element to configure (e.g., specify an input parameter of) a workflow step”).

With respect to claim 3, Chaudhry as modified teaches: The method as claim 1 recites, wherein one or more indications of the one or more first steps are stored in a repository (see e.g. Chaudhry, Fig. 1: “Workflow Library 118”) of the group-based communication system (see e.g. Chaudhry, paragraph 51: “steps may be accessed by step selector 306 in workflow library 118”), the method further comprising accessing the repository prior to causing the user interface to be presented (see e.g. Chaudhry, paragraph 51: “The workflow steps may be accessed by step selector 306 in workflow library 118. For instance, step selector 306 may display a menu of workflow steps, a scrollable and/or searchable list of available workflow steps, or may provide the workflow steps in another manner, and may enable the developer to select any number of workflow steps from the list for inclusion in the workflow”).

With respect to claim 4, Chaudhry as modified teaches: The method as claim 1 recites, further comprising causing one or more user interface elements, of the plurality of user interface elements, associated with the one or more first steps to be presented via the user interface based at least in part on a determination that the computing device of the user has the application installed thereon (see e.g. Chaudhry, paragraph 66: “Computing device 902 includes a workflow application 904”; paragraph 69: “workflow application 904 is a UI application that enables a user at computing device 902 to interact with the executing workflows, such as by selecting and invoking the workflows, receiving communications from the executing workflows (e.g., messages, alerts, output data, etc.), providing requested input data to executing workflows, etc. In such an embodiment, workflow application 904 may be a workflow UI application associated with workflow execution engine 906 (e.g., workflow application 904 may be an extension of workflow execution engine 906)”; and Fig. 9) and that at least one of the user computing device of the user or the user is authorized to access the one or more steps (see e.g. Chaudhry, paragraph 63: “require credentials (e.g., a login and password) to access indicated data (e.g., to access a file at the location indicated in the text input box in FIG. 6). As such, the developer may be requested to provide credential information in association with first workflow step 502 so that when first workflow step 502 is performed during runtime, the data may be accessed”).

With respect to claim 5, Chaudhry as modified teaches: The method as claim 1 recites, wherein the workflow comprises a plurality of selected steps including the step, wherein the plurality of selected steps, when executed in a sequence, cause completion of a task (see e.g. Chaudhry, paragraph 43: “selected workflow steps, corresponding configuration information, and workflow step sequence information as constructed workflow information 138. Constructed workflow information 138 is transmitted to workflow logic generator 112 at server 134. Workflow logic generator 112 generates workflow logic 120 based on the assembled workflow represented by constructed workflow information 138. The workflow represented by workflow logic 120 may subsequently be invoked for execution by an end user”; paragraph 75: “workflow logic 120 performs its functions, such as processing orders, tracking information, generating messages, processing documents to generate tasks or information, collecting feedback, and/or any other functions”; and Fig. 4-8).

With respect to claim 6, Chaudhry as modified teaches: The method as claim 1 recites, wherein a selected step of the plurality of selected steps is created while the user interface is being presented (see e.g. Chaudhry, paragraph 51: “display a menu of workflow steps, a scrollable and/or searchable list of available workflow steps, or may provide the workflow steps in another manner, and may enable the developer to select any number of workflow steps from the list for inclusion in the workflow”), and wherein the selected step is stored in a repository (see e.g. Chaudhry, Fig. 1: “Workflow Library 118”) associated with the group-based communication system for integration into other workflows (see e.g. Chaudhry, paragraph 49: “saved workflow selector 304 may enable the developer to select an existing, saved workflow to be opened for further editing in a displayed page of workflow designer GUI 116. The saved workflows may be stored in workflow library 118 or elsewhere. For example, saved workflow selector 304 may display a list of saved workflows, may enable navigation to a saved workflow, and/or may provide another mechanism for selecting a saved workflow for editing. The developer may then proceed with further configuring the contents of the workflow, adding workflow steps, modifying workflow steps, removing workflow steps, or the like”).

With respect to claim 7, Chaudhry as modified teaches: The method as claim 1 recites, wherein the plurality of selectable steps are provided by at least one of the group-based communication system (see e.g. Chaudhry, paragraph 36: “a workflow development system 100… includes a computing device 102, storage 104, a first network-based application 124A, a second network-based application 124B, and a server 134”; and Fig. 1) or a third-party external to the group-based communication system (see e.g. Chaudhry, paragraph 39: “First and second network-based applications 124A and 124B are examples of network-based applications, which in some instances may be referred to as "cloud" applications or services. Network-based applications 124A and 124B are accessible by computing device 102 over network 126, may be configured to perform data processing and/or data hosting operations, and may provide data 130A and 130B, respectively, to workflows created using workflow designer 106 when such workflows are executed at runtime. Network-based applications 124A and 124B may each be any type of network-accessible applications or services, such as database applications, social networking applications, messaging applications, financial services applications, news applications, search applications, productivity applications, cloud storage applications, file hosting applications, etc. Examples of such applications include a network-accessible SQL (structured query language) database, Salesforce.com™, Facebook®, Twitter®, Instagram®, Yammer®…”; paragraph 52; and Fig. 1).

With respect to claim 8, Chaudhry as modified teaches: The method as claim 1 recites, further comprising, in response to a search based at least in part on a name of the application, returning one or more indications of the one or more first steps or the one or more second steps for display via the user interface (see e.g. Chaudhry, paragraph 47: “a displayed page of workflow designer GUI 116 may display a template gallery generated by template gallery generator 302. The template gallery may include a plurality of selectable workflow templates, each of which includes one or more pre -selected workflow steps that are suitable for further configuration by a developer… The developer may select one of the workflow templates for inclusion in her workflow, and may proceed with configuring the contents of the workflow template, and/or may add additional workflow steps to the workflow steps of the workflow template to generate a more complex workflow”; paragraph 51: “searchable list of available workflow steps”; paragraphs 94, 101-102 and Fig. 14-15).

With respect to claim 9, Chaudhry as modified teaches: The method as claim 1 recites, wherein the plurality of selectable steps displayed in the user interface are stored in a repository (see e.g. Chaudhry, Fig. 1: “Workflow Library 118”; and paragraph 51: “steps may be accessed by step selector 306 in workflow library 118”), wherein each selectable step is associated with at least one of an application identifier (see e.g. Chaudhry, paragraph 52: “step selector 306 may enable a developer to select a step that is associated with a local application, such as Microsoft® Outlook®, or a network-based application, such as Facebook®”) or a function (see e.g. Chaudhry, paragraph 58: “Each workflow step is configured with the appropriate logic and/or interface(s) to perform its respective function(s)”).

With respect to claim 10, Chaudhry as modified teaches: The method as claim 1 recites, wherein the step is associated with at least one of generation of a form (see e.g. Chaudhry, paragraph 59: “workflow step 502 is configured to perform monitoring to determine if a file has been created in a particular folder”), submission of a form, or approval of a form.

With respect to claims 11 and 12: Claims 11 and 12 are directed to a group-based communication system comprising one or more processors and one or more computer-readable media comprising instructions, when executed by the processors, perform operations corresponding to the method disclosed in claims 1 and 4, respectively; please see the rejections directed to claims 1 and 4 above which also cover the limitations recited in claim 11 and 12. Note that, Chaudhry also discloses a group-based communication system (see e.g. Chaudhry, Fig. 1) comprising one or more processors (see e.g. Chaudhry, Fig. 18: “Processing Unit 1802”) and one or more computer-readable media (see e.g. Chaudhry, Fig. 18: “System Memory 1804”) to perform the method disclosed in claims 1 and 4.

With respect to claim 13, Chaudhry as modified teaches: The group-based communication system as claim 11 recites, the operations further comprising: 
receiving, from the computing device of the user, a search query associated with at least one of the application, a related source application of the one or more related source applications (see e.g. Chaudhry, paragraph 52: “step selector 306 may enable a developer to select a step that is associated with a local application, such as Microsoft® Outlook®, or a network-based application, such as Facebook®”; and paragraph 51), or the step (see e.g. Chaudhry, paragraph 47: “a displayed page of workflow designer GUI 116 may display a template gallery generated by template gallery generator 302. The template gallery may include a plurality of selectable workflow templates, each of which includes one or more pre -selected workflow steps that are suitable for further configuration by a developer… The developer may select one of the workflow templates for inclusion in her workflow, and may proceed with configuring the contents of the workflow template, and/or may add additional workflow steps to the workflow steps of the workflow template to generate a more complex workflow”); 
performing a search of a repository (see e.g. Chaudhry, Fig. 1: “Workflow Library 118”) storing indications of at least the plurality of selectable steps (see e.g. Chaudhry, paragraph 47: “The workflow templates may be stored in workflow library 118, and accessed for display by workflow designer GUI 116. The developer may select one of the workflow templates for inclusion in her workflow”; and paragraph 51: “select workflow steps for inclusion in the workflow, and to order the steps. The workflow steps may be accessed by step selector 306 in workflow library 118. For instance, step selector 306 may display a menu of workflow steps, a scrollable and/or searchable list of available workflow steps, or may provide the workflow steps in another manner, and may enable the developer to select any number of workflow steps from the list for inclusion in the workflow”); and 
causing the plurality of user interface elements to be presented via the user interface in response to receiving the search query, wherein the plurality of user interface elements are presented as a search result (see e.g. Chaudhry, paragraph 47: “The template gallery may include a plurality of selectable workflow templates, each of which includes one or more pre -selected workflow steps that are suitable for further configuration by a developer”; paragraph 51: “select workflow steps for inclusion in the workflow, and to order the steps. The workflow steps may be accessed by step selector 306 in workflow library 118. For instance, step selector 306 may display a menu of workflow steps, a scrollable and/or searchable list of available workflow steps, or may provide the workflow steps in another manner, and may enable the developer to select any number of workflow steps from the list for inclusion in the workflow”; paragraphs 94, 101-102 and Fig. 14-15).

With respect to claim 14: Claim 14 is directed to a group-based communication system comprising one or more processors and one or more computer-readable media comprising instructions, when executed by the processors, perform operations corresponding to the method disclosed in claim 5; please see the rejections directed to claim 5 above which also covers the limitations recited in claim 14.

With respect to claim 15, Chaudhry as modified teaches: The group-based communication system as claim 14 recites, wherein the application is associated with a third-party external to the group-based communication system (see e.g. Chaudhry, paragraph 39: “First and second network-based applications 124A and 124B are examples of network-based applications, which in some instances may be referred to as "cloud" applications or services. Network-based applications 124A and 124B are accessible by computing device 102 over network 126, may be configured to perform data processing and/or data hosting operations, and may provide data 130A and 130B, respectively, to workflows created using workflow designer 106 when such workflows are executed at runtime”; paragraph 52; and Fig. 1), and individual of the plurality of selected steps are provided by at least one of the group-based communication system (see e.g. Chaudhry, paragraph 43: “insert and sequence a plurality of workflow steps in workflow designer GUI 116, with one or more of the steps being associated with a local or network-based application”), the third-party (see e.g. Chaudhry, paragraph 39: “First and second network-based applications 124A and 124B are examples of network-based applications, which in some instances may be referred to as "cloud" applications or services. Network-based applications 124A and 124B are accessible by computing device 102 over network 126, may be configured to perform data processing and/or data hosting operations, and may provide data 130A and 130B, respectively, to workflows created using workflow designer 106 when such workflows are executed at runtime”; and paragraph 52: “enable a developer to select a step that is associated with a local application, such as Microsoft® Outlook®, or a network-based application, such as Facebook®”), or another third-party external to the group-based communication system (see e.g. Chaudhry, paragraph 39: “Network-based applications 124A and 124B may each be any type of network-accessible applications or services, such as database applications, social networking applications, messaging applications, financial services applications, news applications, search applications, productivity applications, cloud storage applications, file hosting applications, etc. Examples of such applications include a network-accessible SQL (structured query language) database, Salesforce.com™, Facebook®, Twitter®, Instagram®, Yammer®…”; and paragraph 52).

With respect to claims 16-20: Claims 16-20 are directed to a one or more non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause the processors to perform operations corresponding to the method recited in claims 1, 6, 7, 9, and 4, respectively; please see the rejections directed to claims 1, 4, 6, 7, and 9 above which also cover the limitations recited in claims 16-20. Note that, Chaudhry also discloses computer-readable media storing instructions (see e.g. Chaudhry, paragraphs 138-139) to perform the method disclosed in claims 1, 4, 6, 7, and 9.

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. In detail:

(1)	Regarding the limitation “determining that the user interface is searchable, such that the one or more first steps and one or more second steps associated with one or more related source applications different from the application are searchable” recited in claim 1, and the similar limitations recited in claims 11 and 16, note that Chaudhry does disclose a step selector 306 that enables a developer to search for steps to integrate into the workflow in development (see e.g. Chaudhry, paragraph 51: “step selector 306 may enable the developer to select workflow steps for inclusion in the workflow… step selector 306 may display a menu of workflow steps, a scrollable and/or searchable list of available workflow steps, or may provide the workflow steps in another manner, and may enable the developer to select any number of workflow steps from the list for inclusion in the workflow”).
	That is, Chaudhry teaches “determining that the user interface is searchable”.
	Chaudhry further discloses various local and network-based source applications that provide these steps such that each of these steps are searchable and can be integrated into the workflow via the step selector 306 (see e.g. Chaudhry, paragraph 52: “step selector 306 may enable a developer to select a step that is associated with a local application, such as Microsoft® Outlook®, or a network-based application, such as Facebook®”; and paragraph 58: “select workflow step 502 from a list or library of workflow steps… The workflow steps may be associated with network-based applications mentioned elsewhere herein or otherwise known (e.g., Dropbox®), and/or with local applications mentioned elsewhere herein or otherwise known (e.g., Microsoft® Outlook®). Each workflow step is configured to be plugged into the workflow. Each workflow step is configured with the appropriate logic and/or interface(s) to perform its respective function(s), which may include communicating with a local or remote application”).
	That is, Chaudhry teaches the limitation “such that the one or more first steps and one or more second steps associated with one or more related source applications different from the application are searchable”.
	Consequently, Chaudhry teaches the limitation “determining that the user interface is searchable, such that the one or more first steps and one or more second steps associated with one or more related source applications different from the application are searchable” as recited in claim 1 and the similar limitations recited in claims 11 and 16. For more details, please see the corresponding rejections directed to claims 1, 11, and 16 above.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
US 10,353,560 B2 by Shyamsundar et al. discloses a searchable user interface that provides steps associated with various local and network-based applications for selection and integration into a workflow in development.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194